FOX, J.
This is an appeal from a judgment of conviction, in the Buchanan County Criminal Court, of rohhery in the first degree. There is no bill of exceptions preserving the action of the court during the progress of the trial; hence, we can only review the record proper.
We find the information in this cause in due form, charging the defendant with the offense of robbery in such terms as have repeatedly met the approval of this court. The record discloses the formal arraignment of the defendant and a plea of not guilty entered; trial by a jury impaneled regularly in accordance with the provisions of the statute, and a verdict returned finding the defendant guilty of the offense as charged, and assessing his punishment at ten years in the penitentiary.
A careful examination of the record discloses no error; therefore, the judgment should be affirmed, and it is so ordered.
All concur.